UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1438


BRADLEY WILLIS,

                    Plaintiff - Appellant,

             v.

ANNE ARUNDEL COUNTY, MARYLAND,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:16-cv-01388-JKB)


Submitted: November 28, 2017                                Decided: December 13, 2017


Before KEENAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joyce E. Smithey, Reuben W. Wolfson, RIFKIN WEINER LIVINGSTON LLC,
Annapolis, Maryland, for Appellant. Nancy McCutchan Duden, County Attorney, Kelly
C. Lovett, Senior Assistant County Attorney, ANNE ARUNDEL COUNTY OFFICE OF
LAW, Annapolis, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Bradley Willis appeals the district court’s order granting Anne Arundel County,

Maryland, summary judgment on his discriminatory discipline claims, brought pursuant

to Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e to 2000e-17 (West

2012 & Supp. 2017); Md. Code Ann., State Gov’t Title 20 (West 2017); Md. Const. Decl.

of Rights, art. 24; and the Fourteenth Amendment to the United States Constitution. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. See Willis v. Anne Arundel Cty., Md., No. 1:16-cv-

01388-JKB (D. Md. March 10, 2017). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                           2